Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered September 25, 2012, which denied petitioners’ motion to, among other things, vacate an arbitration appraisal of real property, unanimously affirmed, without costs.
Respondent’s appraiser notified petitioners’ appraiser of a real estate transaction involving principals of respondent and the proposed neutral third appraiser’s firm and offered petitioners’ appraiser the opportunity to follow up with the neutral third appraiser to obtain additional information. Petitioners, however, did not inquire further. Instead, petitioners retained *507the third appraiser and proceeded with the arbitration. Accordingly, the court properly determined that petitioners waived any objections they had in connection with the alleged relationship between the third appraiser and respondent (see Matter of Namdar [Mirzoeff], 161 AD2d 348 [1st Dept 1990], lv denied 77 NY2d 802 [1991], cert denied 501 US 1251 [1991]).
Concur— Gonzalez, EJ., Friedman, Abdus-Salaam, Román and Clark, JJ.